t c summary opinion united_states tax_court ulmer cleland iii and linda e cleland petitioners v commissioner of internal revenue respondent docket no 22736-07s filed date ulmer cleland iii and linda e cleland pro sese roger w bracken for respondent nims judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax for the tax_year the issue for decision is whether petitioners may deduct as alimony payments made by mr cleland to his former spouse background petitioners resided in virginia when their petition was filed some of the facts have been stipulated and are so found on date mr cleland’s former spouse jennifer fisher filed a petition for dissolution of their marriage on date the circuit_court of the eighteenth judicial circuit in and for brevard county florida circuit_court entered an order for temporary emergency relief which directed mr cleland to pay ms fisher temporary support of dollar_figure per month beginning date on date mr cleland and ms fisher reached a settlement agreement which called for dollar_figure in net lump-sum alimony to be paid to ms fisher before entry of the circuit court’s final judgment the settlement terms were reviewed at a nonjury trial and a proposed stipulated final judgment was filed with the circuit_court mr cleland testified that he was ordered to make payments pursuant to the settlement agreement but could not provide documentary proof of that order mr cleland did not immediately pay the net lump-sum alimony and ms fisher filed a motion for contempt and enforcement on date on date petitioner agreed to pay the net-lump sum alimony by date and the hearing on ms fisher’s motion was canceled the circuit_court entered its final judgment on date the final judgment noted that mr cleland had already paid the dollar_figure net lump-sum alimony by certified check the final judgment explained this figure as a dollar_figure total lump-sum alimony with the following adjustments a dollar_figure reduction for a distribution to ms fisher of mr cleland’s share of the proceeds from the sale of their marital residence house proceeds a dollar_figure addition as a personal_property distribution to ms fisher a dollar_figure addition for ms fisher’s payment of mr cleland’s debt a dollar_figure reduction for mr cleland’s payment of joint debts a dollar_figure reduction for mr cleland’s assumption of ms fisher’s debt and a dollar_figure reduction for the transfer of mr cleland’s janus account to ms fisher janus transfer the final judgment contained no provision concerning mr cleland’s liability for alimony after ms fisher’s death except for ms fisher’s dollar_figure debt and the dollar_figure janus transfer the final judgment indicated that these payments had already been made but did not specify the exact date of the payments though the final judgment at one point erroneously stated that the janus transfer had already been made the record including the rest of the final judgment indicates the payment was to be made within days of entry of the final judgment mr cleland does not know when he paid ms fisher’s dollar_figure debt mr cleland testified that he did not make temporary support payments for the first months of the final judgment declared that the house proceeds satisfied a dollar_figure temporary support arrearage but did not state when the arrearage accrued or when the sale of the marital residence occurred on or about date petitioners filed their return for the tax_year petitioners claimed an alimony deduction of dollar_figure arising from mr cleland’s payment of the dollar_figure temporary support arrearage and the dollar_figure total lump-sum alimony on date respondent mailed a statutory_notice_of_deficiency to petitioners petitioners filed a petition with this court on date on brief petitioners now claim an alimony deduction of only dollar_figure petitioners do not have receipts for any payments made but contend that the dollar_figure temporary support arrearage the dollar_figure house proceeds the dollar_figure net lump-sum alimony and the dollar_figure janus transfer payments were made in discussion i evidentiary matters as a preliminary matter we must decide whether documents submitted by petitioners during trial should be admitted into evidence at trial petitioners sought to introduce letters between mr cleland’s and ms fisher’s attorneys exhibits 5-p and 6-p a notice and motion for contempt and enforcement filed by ms fisher exhibit 7-p and a letter and notice of cancellation of the hearing on the motion for contempt exhibit 8-p petitioners offered these documents as evidence that mr cleland made the disputed payments in respondent objected to the admission of the documents on the grounds of hearsay respondent also objected specifically to exhibits 7-p and 8-p for lack of foundation we overruled the objections in their opening briefs respondent made no objection to the documents’ admissibility but petitioners argued that the business records exception to hearsay applied see fed r evid in his reply brief respondent then raised the same objections brought at trial the court generally conducts trials according to the rules of evidence for trials without a jury in the u s district_court for the district of columbia and thus follows the federal rules of evidence sec_7453 rule a 119_tc_183 however the court conducts small tax cases as informally as possible and may admit any evidence deemed to have probative value sec_7463 rule b schwartz v commissioner 128_tc_6 since the documents are probative as to when the disputed payments were made sufficient grounds exist under rule b to overrule respondent’s objections ii alimony deduction alimony payments are generally taxable to the recipient and deductible by the payor sec_61 sec_71 sec_215 whether a payment constitutes alimony is determined by sec_71 sec_71 provides sec_71 alimony or separate_maintenance payments defined --for purposes of this section-- in general --the term alimony_or_separate_maintenance_payment means any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse the parties agree the disputed payments satisfy sec_71 and c the parties dispute whether those payments were made in and whether they meet the requirements of sec_71 and d a year of payment respondent contends that petitioners have not established that any payments were made in cash in while petitioners cannot document the payments they contend the record sufficiently shows that cash payments were made sometime in the record indicates the net lump-sum alimony was paid sometime between january and date exhibit 9-r a letter from mr cleland’s attorney to ms fisher’s shows that this payment had not yet been made as of january the final judgment was entered on april and stated the net lump-sum alimony had already been paid_by certified check petitioners have not established the other_payments were made in the record does not show when the janus transfer was made and indicates the house proceeds and temporary support arrearage were paid before ms fisher’s motion for contempt asked the court to enforce payment of dollar_figure in net lump-sum alimony the final judgment indicated that this figure already accounted for the house proceeds which suggests the house had already been sold and the proceeds distributed when the motion for contempt was filed on date b sec_71 sec_71 requires a payment received by or on behalf of a spouse under_a_divorce_or_separation_instrument to be considered alimony mr cleland was obligated to pay the temporary support arrearage under the order for temporary emergency relief and make the janus transfer under the final judgment respondent contends the net lump-sum alimony and the house proceeds were not paid under a divorce or separation agreement because mr cleland made those payments before entry of the final judgment payments made before the existence of a written divorce instrument are not deductible as alimony and retroactive imposition of support does not have retroactive effect for tax purposes ali v commissioner tcmemo_2004_284 petitioners contend the circuit_court had ordered mr cleland to pay the lump-sum alimony pursuant to the settlement agreement though we are disturbed that petitioners were unable to procure that order the fact that ms fisher filed a motion for contempt to enforce payment of the net lump-sum alimony suggests that such an order was in place however the motion for contempt does not address the house proceeds and the record does not indicate whether there was an order directing that payment petitioners have therefore not established that the house proceeds were paid under a divorce order c sec_71 sec_71 requires there be no liability to make any payment for any period after the payee’s death 123_tc_258 if the payor remains liable none of the payments are alimony sec_1_71-1t q a- temporary income_tax regs fed reg date in determining whether such an obligation exists we first turn to the applicable instrument gilbert v commissioner tcmemo_2003_92 affd sub nom 94_fedappx_126 3d cir since the final judgment does not indicate whether liability for the payments would survive ms fisher’s death we look to florida state law gilbert v commissioner supra florida courts are allowed to award alimony as periodic_payments lump-sum payments or both fla stat ann sec_61 west lump-sum alimony is the payment of a definite sum and creates a vested right that survives death 74_tc_1249 estate of hoffman v commissioner tcmemo_2001_109 canakaris v canakaris so 2d fla the lump-sum alimony payments would ordinarily not be considered alimony under sec_71 since lump-sum alimony produces an enduring liability under florida law however the lump-sum alimony award in this case is unusual because the net lump-sum alimony and house proceeds were required to be paid before entry of the final judgment petitioners argue that mr cleland’s liability would have terminated had ms fisher died before entry of final judgment under florida law a marriage dissolution proceeding is a personal action and the death of one of the parties terminates the action gaines v sayne so 2d fla interlocutory orders generally do not survive this dismissal of the divorce proceeding before entry of a final judgment marlowe v brown so 2d fla dist ct app therefore ms fisher’s death would have extinguished mr cleland’s liability for the net-lump sum alimony house proceeds and temporary support d conclusion petitioners have not established that the temporary support arrearage house proceeds and janus transfer were paid in additionally the house proceeds were not paid under a divorce order and ms fisher’s death would not have terminated mr cleland’s liability for the janus transfer petitioners have been able to establish that only the net lump-sum alimony payment meets the requirements of sec_71 a - d and only that amount is allowable as a deduction under sec_215 to reflect the foregoing decision will be entered under rule
